By Judge J. Overton Harris
This matter is before the Court on Plaintiff’s Motion to Amend the Complaint. A hearing was held on April 25, 2012, and both parties presented oral argument. Following a thorough review of the pleadings, oral arguments, and the law, the Court rules as follows.
Plaintiff filed a complaint on August 30, 2011, naming Bradley Horton and Sidney Horton as plaintiffs. Sidney Horton is an infant. On April 2, 2012, Plaintiff filed a motion to amend the complaint to name Sidney Horton, a minor, by his next friend, Bradley Horton, in place of Sidney Horton. Defendant objected to Plaintiff’s Motion to Amend and argued that, as filed, the case of Sidney Horton v. James Monroe is a legal nullity because the plaintiff is a minor. Therefore, Defendant argued, the complaint cannot be amended. Plaintiff argued the Motion to Amend should be granted because (a) Plaintiff can nonsuit and re-file the suit in compliance with Va. Code Ann. § 8.01-8 and (b) judicial economy would be promoted in doing so.
The Court agrees with Defendant and finds the law requires the Court to deny Plaintiff’s Motion to Amend. Va. Code Ann. § 8.01-8 states “any minor entitled to sue may do so by his next friend.” Plaintiff Sidney Horton is a minor and did not sue by his next friend. Therefore, the Court finds Plaintiff Sidney Horton has no standing to sue individually. The case law supports, “when a party without legal standing brings a legal action, the *472action so instituted is, in effect, a legal nullity.” Johnston Memorial Hosp. v. Bazemore, 277 Va. 308 at 312 (2009). Further, the Supreme Court of Virginia has held “a new plaintiff may not be substituted for an original plaintiff who lacked standing to bring the suit.” Harmon v. Sadjadi, 273 Va. 184 at 193 (2007). Therefore, the Court denies Plaintiff’s Motion to Amend the Complaint.